              Case 2:15-cr-00062-TLN Document 93 Filed 06/25/20 Page 1 of 2


1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No.: 2:15-cr-00062-TLN

12                 Plaintiff,
13    v.                                               ORDER

14
     JOHN DAVIS,
15
                   Defendant.
16

17

18
             Pursuant to Local Rule 141(b) and based upon the representation contained in Defendant
19
     John Davis’s (“Defendant”) Request to Seal, it is HEREBY ORDERED that Defendant’s
20
     Exhibits 1–4 and 9 to his Motion for Reduction in Sentence and Compassionate Release Pursuant
21

22   to 18 U.S.C. § 3582(c)(1)(A) in this case shall be filed under seal until further order of the Court

23   as it contains confidential medical and prison records.
24
             The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
25
     District Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that,
26

27   for the reasons stated in Defendant’s Request, sealing the Defendant’s Exhibits 1–4 and 9 serves

28   a compelling interest. The Court further finds that, in the absence of closure, the compelling
             Case 2:15-cr-00062-TLN Document 93 Filed 06/25/20 Page 2 of 2


1    interests identified by Defendant would be harmed. In light of the public filing of his Notice to
2
     Seal, the Court further finds that there are no additional alternatives to sealing Defendant’s
3
     Exhibits 1–4 and 9 that would adequately protect the compelling interests identified by Defendant.
4

5            IT IS SO ORDERED.
     DATED: June 24, 2020
6

7

8
                                                            Troy L. Nunley
9                                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
